DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 17/561,544 filed on December 23 2021, presents claims 1-20 for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Patent No. 11,210,074. Although the claims at issue are not identical, they are not patentably distinct from each other, as indicated in the following table (for the sake of brevity, only the full text of claim 1 is presented):

Instant Application
Reference Patent No. 11,210,074
1. A device comprising: 

processor circuitry to execute a native code section; and binary translation circuitry to: 

generate a binary translation of the native code section in response to a determination that the binary translation of the native code section is not present in a translation cache; 

store the binary translation of the native code section in the translation cache; 

determine that a stop has occurred during the generation of the binary translation; 

subsequent to the determination that the stop has occurred, generate a binary translation state map of at least a portion of the binary translation; 

store, for at least a portion of a duration of the stop, the binary translation state map in memory; and 

discard the binary translation state map from the memory upon termination of the stop, the binary translation state map to not exist after the discard of the binary translation state map.


Claims 8 and 15. (Text omitted as they are substantially similar to claim 1).

































1. A device including on-demand binary translation state map generation, the device comprising: memory circuitry including: 

native code memory configured to store a plurality of native code sections; and 

a translation cache configured to store binary translations, ones of the binary translations corresponding to respective ones of the native code sections; 

processing circuitry configured to: 
execute at least one native code section of the plurality of native code sections; and 

binary translation circuitry configured to: determine whether a binary translation of the at least one native code section is present in the translation cache; 

generating the binary translation of the at least one native code section responsive to the determination that the binary translation of the at least one native code section is not present in the translation cache; 

store the binary translation of the at least one native code section in the translation cache: 

determine that a stop has occurred during binary translation execution; 

determine a stop location and offset in the binary translation; form a region from native code based at least on the stop location; 

determine whether an instruction to be loaded requires emulation; 

load the instruction when it is determined that emulation is not required; and 

generate one or more secondary instructions to emulate the instruction when it is determined that emulation is required; 

subsequent to the determination that the stop has occurred, generate a binary translation state map of at least a portion of the binary translation based at least on a size of the instruction;

map to a location in the native code by applying the offset to the binary translation state map; store, for at least a portion of a duration of the stop, the binary translation state map in the memory circuitry; and 

discard the binary translation state map from the memory circuitry upon termination of the stop.
2, 9, and 16
4
3, 10, and 17
5
5, 12, and 19
6
6, 13, and 20
7
7 and 14
8




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bugnion (20160162292 – hereinafter Bugnion; see 10/5/22 IDS) in view of Jennings et al. (9213563 – hereinafter Jennings; see 10/5/22 IDS) and Vick et al. (20100153662 – hereinafter Vick; see 10/5/22 IDS).

	With respect to claim 1, Bugnion discloses A device comprising: 
	processor circuitry to execute a native code section (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0006] Binary translation is a technique, implemented in software by a module known as a binary translator that converts a source instruction sequence destined for a first instruction set architecture (ISA) into an equivalent instruction sequence that executes on a target instruction set architecture; [0058], the binary translator in the preferred embodiment of the invention is a so-called dynamic binary translator, in which code translations are generated at run-time, interleaved with the execution of the translations; see also [0030] and the Abstract.); and 
	binary translation circuitry (e.g., Figs. 1-3, particularly, processor 110 and binary translator 136, and binary translation execution engine 300.) to: 
	generate a binary translation of the native code section in response to a determination that the binary translation of the native code section is not present in a translation cache (e.g., Figs. 1-5 and associated text, e.g., [0060], once an instruction or instruction sequence from the virtual machine is received and translated, and the translation is stored in the TC [translation cache], the TC hash table 348 stores the respective starting points of the sequences. This allows translations to be reused, at least as long as the original sequence has not changed. This, in turn, speeds up the system, since unchanged instructions from the virtual machine do not need to be retranslated every time the VMM receives them [generate a binary translation of the native code section in response to a determination that the binary translation of the native code section is not present in a translation cache].); 
	store the binary translation of the native code section in the translation cache (e.g., Figs. 1-5 and associated text, e.g., [0060], once an instruction or instruction sequence from the virtual machine is received and translated, and the translation is stored in the TC.); 
	determine that a stop has occurred during the generation of the binary translation (e.g., Figs. 1-5 and associated text, e.g., [0064], if an exception occurs during the middle of execution [determine that a stop has occurred during binary translation execution], then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction.); 
	[subsequent to the determination that the stop has occurred,] generate a binary translation state map of at least a portion of the binary translation (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0110] As FIG. 3 illustrates, the translator has two outputs: 1) the code generated for the execution, to be stored in the translation cache 340; and 2) entries stored in the TC synchronization map 346 [binary translation state map].); 
	store, for at least a portion of a duration of the stop, the binary translation state map in memory (e.g., Figs. 1-5 and associated text, e.g., [0064], if an exception occurs during the middle of execution, then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction. The translator 136 thus has two outputs: 1) the code generated to for execution (the translation); and 2) a pointer into the TC synchronization map 346 so that it will be possible to reverse portions of the execution [store, for at least a portion of a duration of the stop, the binary translation state map in memory].); and 
	[discard the binary translation state map from the memory upon termination of the stop, the binary translation state map to not exist after the discard of the binary translation state map].
	Bugnion does not appear to explicitly disclose subsequent to the determination that the stop has occurred or discard the binary translation state map from the memory upon termination of the stop, the binary translation state map to not exist after the discard of the binary translation state map.  However, in analogous art, Jennings teaches subsequent to the determination that a stop has occurred (e.g., col. 22:49 – col. 23:7, FIG. 17 is a flow chart illustrating a method for handling an execution interrupt in a dynamic translator....A method 1700 may start at block 1702 with detecting a first execution interrupt while executing a first instruction code [subsequent to the determination that a stop has occurred]... At block 1704, method 1700 may save the emulation environment state to a memory.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bugnion with the invention of Jennings because it “may improve performance and speed associated with executing non-native instructions,” as suggested by Jennings (see Abstract).
	Additionally, in analogous art, Vick teaches discard the binary translation state map from the memory upon termination of the stop, the binary translation state map to not exist after the discard of the binary translation state map (e.g., Figs. 1, 3-6, and 8-10, and 12 along with associated text, e.g., [0090], If the system needs to roll back execution in the checkpointed region, it can flush the processor pipeline and overwrite the retire and working rename maps [binary translation state map] with the mappings from the initial checkpoint rename map 822, thereby effectively discarding the results of any instructions executed after the preceding checkpoint and returning the state of the system to that checkpoint [discard the binary translation state map from the memory upon termination of the stop, the binary translation state map to not exist after the discard of the binary translation state map]; see also [0073-74], [0092], and [0106-108].) (Examiner notes that upon overwriting the map, as disclosed in Bugnion, the map no longer exists as it is replaced by a different mapping, i.e. the binary translation state map to not exist after the discard of the binary translation state map.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Vick because “A virtual machine that emulates an ISA needs to precisely emulate the system semantics of the ISA” and the invention of Vick “can facilitate providing precise exception semantics for a virtual machine,” as suggested by Vick (see [0006] and [0096]).

	With respect to claim 8, Bugnion discloses At least one non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to at least (e.g., Fig. 1, particularly processor 110, non-volatile storage 141, volatile storage 140, and Binary Translator 136, along with associated text, e.g., [0031] Standard volatile and non-volatile storage devices 140, 141, respectively referred to collectively as "storage" or "memory"--are connected to the hardware 100 and can be accessed by the intermediate software 130, by the hardware 100, or, in some circumstances, directly by applications; see also [0059] The binary translation execution engine 300 in the preferred embodiment of the invention contains several sub-systems, which, as is well known, are implemented as either stored instruction sequences (programs), addressable portions of system memory, or both; see also [0039].): 
	generate a binary translation of a native code section in response to a determination that the binary translation of the native code section is not present in a translation cache (e.g., Figs. 1-5 and associated text, e.g., [0060], once an instruction or instruction sequence from the virtual machine is received and translated, and the translation is stored in the TC [translation cache], the TC hash table 348 stores the respective starting points of the sequences. This allows translations to be reused, at least as long as the original sequence has not changed. This, in turn, speeds up the system, since unchanged instructions from the virtual machine do not need to be retranslated every time the VMM receives them [generate a binary translation of the native code section in response to a determination that the binary translation of the native code section is not present in a translation cache].); 
	store the binary translation of the native code section in the translation cache  (e.g., Figs. 1-5 and associated text, e.g., [0060], once an instruction or instruction sequence from the virtual machine is received and translated, and the translation is stored in the TC.); 
	determine that a stop has occurred during the generation of the binary translation (e.g., Figs. 1-5 and associated text, e.g., [0064], if an exception occurs during the middle of execution [determine that a stop has occurred during binary translation execution], then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction.); 
	[subsequent to the determination that the stop has occurred,] generate a binary translation state map of at least a portion of the binary translation (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0110] As FIG. 3 illustrates, the translator has two outputs: 1) the code generated for the execution, to be stored in the translation cache 340; and 2) entries stored in the TC synchronization map 346 [binary translation state map].); 
	store, for at least a portion of a duration of the stop, the binary translation state map in memory (e.g., Figs. 1-5 and associated text, e.g., [0064], if an exception occurs during the middle of execution, then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction. The translator 136 thus has two outputs: 1) the code generated to for execution (the translation); and 2) a pointer into the TC synchronization map 346 so that it will be possible to reverse portions of the execution [store, for at least a portion of a duration of the stop, the binary translation state map in memory].); and 
	[discard the binary translation state map from the memory upon termination of the stop, the binary translation state map to not exist after the discard of the binary translation state map].
	Bugnion does not appear to explicitly disclose subsequent to the determination that the stop has occurred or discard the binary translation state map from the memory upon termination of the stop, the binary translation state map to not exist after the discard of the binary translation state map.  However, in analogous art, Jennings teaches subsequent to the determination that a stop has occurred (e.g., col. 22:49 – col. 23:7, FIG. 17 is a flow chart illustrating a method for handling an execution interrupt in a dynamic translator....A method 1700 may start at block 1702 with detecting a first execution interrupt while executing a first instruction code [subsequent to the determination that a stop has occurred]... At block 1704, method 1700 may save the emulation environment state to a memory.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bugnion with the invention of Jennings because it “may improve performance and speed associated with executing non-native instructions,” as suggested by Jennings (see Abstract).
	Additionally, in analogous art, Vick teaches discard the binary translation state map from the memory upon termination of the stop, the binary translation state map to not exist after the discard of the binary translation state map (e.g., Figs. 1, 3-6, and 8-10, and 12 along with associated text, e.g., [0090], If the system needs to roll back execution in the checkpointed region, it can flush the processor pipeline and overwrite the retire and working rename maps [binary translation state map] with the mappings from the initial checkpoint rename map 822, thereby effectively discarding the results of any instructions executed after the preceding checkpoint and returning the state of the system to that checkpoint [discard the binary translation state map from the memory upon termination of the stop, the binary translation state map to not exist after the discard of the binary translation state map]; see also [0073-74], [0092], and [0106-108].) (Examiner notes that upon overwriting the map, the map no longer exists as it is replaced by a different mapping, i.e.. the binary translation state map to not exist after the discard of the binary translation state map.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Vick because “A virtual machine that emulates an ISA needs to precisely emulate the system semantics of the ISA” and the invention of Vick “can facilitate providing precise exception semantics for a virtual machine,” as suggested by Vick (see [0006] and [0096]).

	With respect to claim 15, Bugnion discloses A method comprising: 
	generating, by executing an instruction with a processor, a binary translation of a native code section in response to a determination that the binary translation of the native code section is not present in a translation cache (e.g., Figs. 1-5 and associated text, e.g., [0060], once an instruction or instruction sequence from the virtual machine is received and translated, and the translation is stored in the TC [translation cache], the TC hash table 348 stores the respective starting points of the sequences. This allows translations to be reused, at least as long as the original sequence has not changed. This, in turn, speeds up the system, since unchanged instructions from the virtual machine do not need to be retranslated every time the VMM receives them [generate a binary translation of the native code section in response to a determination that the binary translation of the native code section is not present in a translation cache].); 
	storing, by executing an instruction with the processor, the binary translation of the native code section in the translation cache (e.g., Figs. 1-5 and associated text, e.g., [0060], once an instruction or instruction sequence from the virtual machine is received and translated, and the translation is stored in the TC.); 
	determining, by executing an instruction with the processor, that a stop has occurred during the generation of the binary translation (e.g., Figs. 1-5 and associated text, e.g., [0064], if an exception occurs during the middle of execution [determining that a stop has occurred during binary translation execution], then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction.); 
	[subsequent to the determination that the stop has occurred,] generating, by executing an instruction with the processor, a binary translation state map of at least a portion of the binary translation (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0110] As FIG. 3 illustrates, the translator has two outputs: 1) the code generated for the execution, to be stored in the translation cache 340; and 2) entries stored in the TC synchronization map 346 [binary translation state map].); 
	storing, by executing an instruction with the processor and for at least a portion of a duration of the stop, the binary translation state map in memory (e.g., Figs. 1-5 and associated text, e.g., [0064], if an exception occurs during the middle of execution, then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction. The translator 136 thus has two outputs: 1) the code generated to for execution (the translation); and 2) a pointer into the TC synchronization map 346 so that it will be possible to reverse portions of the execution [storing, by executing an instruction with the processor and for at least a portion of a duration of the stop, the binary translation state map in memory].); and 
	[discarding, by executing an instruction with the processor, the binary translation state map from the memory upon termination of the stop, the binary translation state map to not exist after the discard of the binary translation state map].
	Bugnion does not appear to explicitly disclose subsequent to the determination that the stop has occurred or discarding, by executing an instruction with the processor, the binary translation state map from the memory upon termination of the stop, the binary translation state map to not exist after the discard of the binary translation state map.  However, in analogous art, Jennings teaches subsequent to the determination that a stop has occurred (e.g., col. 22:49 – col. 23:7, FIG. 17 is a flow chart illustrating a method for handling an execution interrupt in a dynamic translator....A method 1700 may start at block 1702 with detecting a first execution interrupt while executing a first instruction code [subsequent to the determination that a stop has occurred]... At block 1704, method 1700 may save the emulation environment state to a memory.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bugnion with the invention of Jennings because it “may improve performance and speed associated with executing non-native instructions,” as suggested by Jennings (see Abstract).
	Additionally, in analogous art, Vick teaches discarding, by executing an instruction with the processor, the binary translation state map from the memory upon termination of the stop, the binary translation state map to not exist after the discard of the binary translation state map (e.g., Figs. 1, 3-6, and 8-10, and 12 along with associated text, e.g., [0090], If the system needs to roll back execution in the checkpointed region, it can flush the processor pipeline and overwrite the retire and working rename maps [binary translation state map] with the mappings from the initial checkpoint rename map 822, thereby effectively discarding the results of any instructions executed after the preceding checkpoint and returning the state of the system to that checkpoint [discard the binary translation state map from the memory upon termination of the stop, the binary translation state map to not exist after the discard of the binary translation state map]; see also [0073-74], [0092], and [0106-108].) (Examiner notes that upon overwriting the map, the map no longer exists as it is replaced by a different mapping, i.e. the binary translation state map to not exist after the discard of the binary translation state map.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Vick because “A virtual machine that emulates an ISA needs to precisely emulate the system semantics of the ISA” and the invention of Vick “can facilitate providing precise exception semantics for a virtual machine,” as suggested by Vick (see [0006] and [0096]).

	With respect to claims 2, 9, and 16, Bugnion also discloses wherein the binary translation circuitry is to store a start address of the native code section and a region formation strategy used to generate the binary translation (e.g., Figs. 1-5 and associated text, e.g., [0060] Translations are stored in a large buffer, namely, the translation cache 340. This is also a known technique. An access function, that is, the TC hash table 348, keeps a map of the starting instruction pointers of the virtual machine that have a translation, together with the starting address of the corresponding emitted sequence in the translation cache 340; [0113], Each entry in the map associates a range of bytes in the translation cache 340 (the sequence of generated instructions) with the address of the instruction that it emulates and with a code, the "synchronization code" or "sync-code," that corresponds to the technique used to translate that particular instruction [region formation strategy used to generate the binary translation]; see also [0065], Each region is associated with the address of the instruction used as the source of the translation and a type that uniquely identifies how the translation was performed; see also [0116].).

With respect to claims 3, 10, and 17, Bugnion also discloses wherein the binary translation circuitry is to generate the binary translation state map based on the start address and the region formation strategy (e.g., Figs. 1-5 and associated text, e.g., [0113], Each entry in the map [state map] associates a range of bytes in the translation cache 340 (the sequence of generated instructions) with the address of the instruction that it emulates [utilizing the start address] and with a code, the "synchronization code" or "sync-code," that corresponds to the technique used to translate that particular instruction [utilizing the region formation strategy]; see also [0065], Each region is associated with the address of the instruction used as the source of the translation and a type that uniquely identifies how the translation was performed; see also [0060]. And [0116].).

With respect to claims 4, 11, and 18, Bugnion also discloses wherein the stop is caused by the binary translation circuitry determining that an exception or a code modification in a section of native code has occurred (e.g., Figs. 1-5 and associated text, e.g., [0064], if an exception occurs during the middle of execution [determining that an exception has occurred], then the system needs to restore the state of the VM to its previous execution entry point, that is, to the beginning of the instruction.).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bugnion in view of Jennings and Vick as applied to claims , 8, and 15 above, and further in view of Murray et al. (20100030975 -- hereinafter Murray; see 10/5/22 IDS).

With respect to claims 5, 12, and 19, Bugnion in view of Jennings and Vick does not appear to explicitly disclose wherein in response to detection of a code modification in a section of native code, the binary translation circuitry is to determine if the code modification affects execution of the binary translation. However, this is taught by Murray (e.g., Figs. 1-4, and 8-10 along with associate text, e.g., [0052], the translator 19 is arranged to handle faults and other exceptions that are raised during execution of the target code 21. To this end, the translator 19 includes an exception signal handling unit 195; [0059-61], The exception signal handling unit 195 includes a page protection fault handling unit 196....The translator 19 uses the page protection fault handling unit 196 to monitor memory accesses carried out by the target code blocks 211a-211c, and if appropriate the page protection fault handling unit 196 generates a page protection fault.... the page descriptor store 200 contains permission information describing the read/write/execute permissions).
Murray is analogous because it is in the same field of endeavor of binary translation.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Murray because “page protection behaviour is carried out without the cost of obtaining a subject state representing an equivalent point in execution of the original subject code,” as suggested by Murray (see [0159]).

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bugnion in view of Jennings and Vick as applied to claims 1, 8, and 15 above, and further in view of Brown et al. (20140025893 -- hereinafter Brown; see 10/5/22 IDS).

	With respect to claims 6, 13, and 20, Bugnion also discloses wherein in generating the binary translation state map, the binary translation circuitry is to:  
	determine a stop location and offset in the binary translation (e.g. Figs. 1-5 and associated text, e.g., [0111], the binary translator takes as input a sequence of instructions that ends with a control flow transfer instruction such as branch, call, or return, [a stop location] .... Such an instruction sequence is referred to here as a "basic block," which is the term commonly used in the art of dynamic binary translation; 0117], If the generated code is stored in the translation cache in increasing locations (numerically increasing addresses), then the entries in the TC-synchronization map 346 can also be stored in increasing TCA order; [0118], assume that there are seven code blocks, and thus seven TCA's, with relative addresses as follows: [offset in the binary translation].); 
form a region from native code based at least on the stop location (e.g. Figs. 1-5 and associated text, e.g., [0111], the binary translator takes as input a sequence of instructions that ends with a control flow transfer instruction such as branch, call, or return.... Such an instruction sequence is referred to here as a "basic block".);
	load instructions from the region (e.g. Figs. 1-5 and associated text, e.g., [0112] In one simple embodiment, the binary translator generates code for each instruction of the basic block in a sequential manner, so that the generated code sequence consists of a sequence of instructions or instruction sequences that each correspond to a source instruction. In other words, the sequence of original instructions maps to a sequence of translated instruction sequences.); 
determine the binary translation state map based at least on [a size of] the loaded instructions (e.g. Figs. 1-5 and associated text, e.g., [0113], In this simple embodiment, the binary translator records this mapping as a byproduct of the code generation into the TC-synchronization map 346.); and 
map to a location in the native code by applying the offset to the binary translation state map (e.g. Figs. 1-5 and associated text, [0119], Assume further that an exception occurs when the instruction pointer is at the relative address 72 [offset]. The VMM, which will then have control (because of the exception), could simply scan through the TCA portions of the synchronization map entries to determine that the address 72 lies between 56 and 134, so that execution was in block 2 [applying the offset to the binary translation state map] when the exception occurred.... Once the TCA has been determined, then the same sync-map entry will also give the corresponding eip of the source instruction [map to a location in the native code].).
Bugnion does not appear to explicitly disclose a size of. However, this is taught by Brown (e.g., Figs. 3-4 and associated text, e.g., [0025], For non-native operating systems having pointers or records (e.g., BasicBlock structures) that are so large [based at least on the size of the loaded instructions] that the mapping from host code map 44A to host code map 44B breaks down due to insufficient space, the pointers can be compressed.) (Examiner’s note: “native code,” as claimed, has been interpreted to mean original/untranslated code, whereas “native code” in Brown means translated code; see, e.g., [0005], Dynamic code translation of non-native executables... can be accomplished using code translation, i.e., emulation of the native processor by another processor using translated native code.).
Brown is analogous because it is in the same field of endeavor of binary translation.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Brown because “it would be desirable to provide a method and program within a computer system that provides dynamic translation and execution of non-native guest programs that accelerates translation of guest code control instruction target virtual addresses,” as suggested by Brown (see [0007]).

	With respect to claims 7 and 14, Bugnion also discloses wherein the binary translation circuitry does not translate ones of the loaded instruction into binary code when generating the binary translation state map (e.g., Figs. 1-5 and associated text, e.g., Abstract, In cases where the source instructions cannot be executed directly on the target system, the invention provides binary translation system; [0041], implementing both binary translation and direct execution within a single virtual machine monitor, as well as a mechanism for switching to binary translation only when direct execution is not possible; see also [0058], The binary translation subsystem is responsible for the execution of the virtual machine whenever the hardware processor is in a state where direct execution cannot be used; see also [0046].).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Yourst et al 20060112261 discloses that when exception in binary translation are detected, a speculative architectural state are discarded.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/
SPE, AU 2192/2194